Citation Nr: 0940257	
Decision Date: 10/23/09    Archive Date: 10/30/09	

DOCKET NO.  06-28 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial increased (compensable) evaluation 
for postoperative mitral valve prolapse of the heart.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from December 1989 to 
March 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which granted service 
connection for mitral valve prolapse with mitral 
regurgitation, status-post mitral valve repair surgery, with 
a noncompensable evaluation effective from the date of claim 
in December 2003.  The Veteran disagreed with the 
noncompensable evaluation and initiated this appeal.  For 
various reasons, the case is not ready for appellate review 
and must be remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

First, the Board would point out that the Veteran's 
September 2006 VA Form 9 was not timely filed.  However, at 
the time he submitted that form, he also submitted additional 
medical evidence for consideration on the pending issue which 
required the RO to issue a Supplemental Statement of the 
Case, which they did the same month in September 2006.  The 
Veteran would, of course, have had an additional 60 days 
thereafter to have filed a timely nine, and since that 
adjudication confirmed and continued the existing 
noncompensable evaluation, the RO agreed to accept the 
Veteran's Substantive Appeal, and under the circumstances 
this was certainly acceptable.  

After the case had been forwarded to the Board, the Veteran 
submitted a new detailed report of examination with 
diagnostic studies with respect to his heart which had been 
completed in April 2008 by the Veteran's private treating 
physician.  There was no waiver of initial RO consideration.  
Accordingly, because the Board cannot grant the Veteran the 
maximum schedular evaluation available based upon this 
evidence, the Board must refer this evidence back to the RO 
for initial consideration in accordance with 38 C.F.R. 
§ 20.1304(c) (2008).  

Additionally, in its most recent September 2009 statement of 
written argument, the representative accurately pointed out 
that the VA examination of the Veteran's heart on file from 
August 2004 was initiated and specifically directed at the 
then-pending question of whether the Veteran's postoperative 
mitral valve prolapse should be service connected.  That 
examination did not include diagnostic studies (specifically 
an exercise tolerance test with METs, metabolic equivalence) 
which is the essential schedular basis for evaluation of the 
Veteran's now service-connected disability in accordance with 
38 C.F.R. § 4.104, Diagnostic Code 7000 (2008).  Because the 
VA examination on file is now five years old and failed to 
include the necessary diagnostic study for proper schedular 
evaluation of the Veteran's postoperative mitral valve 
prolapse, it would be appropriate to have the Veteran again 
examined by VA with appropriate testing sufficient for proper 
schedular evaluation.  

For these reasons and bases, the case is REMANDED to the RO 
for the following actions:  

1.  Although there is a question as to 
the required specificity for VCAA notice 
in this and other cases, now would be an 
appropriate time to provide the Veteran 
with the technical schedular criteria for 
evaluation of his disability under 
38 C.F.R. § 4.104 schedule of rating 
cardiovascular system; diseases of the 
heart.  It would be appropriate therefore 
to provide the Veteran with VCAA notice 
which includes a complete copy of 
38 C.F.R. § 4.100 and 4.104, including 
all diagnostic codes from 7000 through 
7122, and the notes thereto.  This notice 
should inform him that a compensable 
evaluation is primarily based upon the 
results of exercise tolerance tests with 
reported METs, and also if continuous 
medication is required for control, or if 
his postoperative mitral valve prolapse 
has resulted in arrhythmia or 
endocarditis.  Evidence that the Veteran 
has been provided such notice should be 
included in the claims folder.  

2.  The Veteran should be scheduled for a 
VA examination of his postoperative 
mitral valve prolapse.  The claims 
folder, including the Veteran's private 
examination reports, must be provided to 
the VA doctor conducting this examination 
for review in conjunction with the 
examination.  The proper diagnostic 
studies, including exercise tolerance 
testing must be completed and the 
physician must provide a report of 
examination which speaks to the relevant 
rating criteria at 38 C.F.R. § 4.104 
schedule of ratings-cardiovascular 
system.  The doctor should indicate 
whether or not the Veteran requires 
continuous medication for control of his 
postoperative mitral valve prolapse, or 
whether this has resulted in arrhythmias 
or endocarditis.  Exercise tolerance 
testing results should reflect whether 
workloads of greater than 7, 5, 3 METs 
results in dyspnea, fatigue, angina, 
dizziness, or syncope or if there is 
evidence of cardiac hypertrophy or 
dilation on electro-cardiogram or X-ray, 
or whether there is left ventricular 
dysfunction with an ejection fraction of 
30 to 50 percent, or less than 
30 percent.  

3.  After completing the above 
development, the RO should initially 
review the report of examination for 
completeness.  This examination must 
properly address all of the potentially 
applicable rating criteria for evaluation 
of the Veteran's postoperative heart.  If 
it does not, it must be returned for 
corrective action.  Thereafter, the RO 
should again consider the claim on 
appeal.  If the decision is not to the 
Veteran and representative's 
satisfaction, they must be provided with 
a Supplemental Statement of the Case, and 
provided an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with appellate 
procedures.  The Veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



